COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00271-CR


Stewart Le Richardson a/k/a Stewart     §    From the 396th District Court
L. Richardson
                                        §    of Tarrant County (1148118D)

                                        §    November 23, 2016
v.
                                        §    Opinion by Justice Walker

                                        §    (nfp)
The State of Texas

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Sue Walker____________________
                                       Justice Sue Walker